OPINION AND ORDER
The Court, having considered the briefs of movant and respondent and having heard oral argument in this matter, is of the opinion that discretionary review was improvidently granted.
This Court’s order granting discretionary review is vacated and the case is remanded to the Court of Appeals for the issuance of its mandate.
It is directed that the opinion of the Court of Appeals herein rendered July 20, 1979, styled Commonwealth ex rel. Stephens v. North American Van Lines, Inc., 600 S.W.2d 459, be published.
All concur except STEPHENS, J., who did not sit.
*459ENTERED May 13, 1980.
/s/ John S. Palmore Chief Justice